DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
Claims 1, 11, 15 are amended; Claims 6 – 10 are withdrawn; No claims are cancelled nor added.  Claims 1 – 5, 11 – 20 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 04/28/2022 have been fully considered but they are not entirely persuasive.
Applicant’s arguments:
The applicant states that the Salem publication (US 2019/0253200) cited on page 4 of the Office Action has not been included on the Notice of References Cited (PTO-892) and respectfully requests the Examiner identify the SALEM references in a PTO-892 to accompany the next communication.

Examiner’s response:
The Salem publication (US 20190253200 A1) has been included in the current PTO-892.

Applicant’s arguments:
The applicant states that without acquiescing in this rejection, but merely to expedite prosecution, Applicant amends claims 12 and 15 to address the Examiner’s concerns and respectfully requests that the Examiner reconsider and withdraw the rejection of claims 12 and 15 under 35 U.S.C. § 112(b).

Examiner’s response:
In light or the applicant’s amendments to remedy the informalities, the objection to claims 12 and 15 under 35 U.S.C. § 112(b) is hereby withdrawn.

Applicant’s arguments:
Regarding TALARCIO (US 20210298075 A1), Applicant respectfully submits that the cited sections do not qualify as prior art to the present application under 35 U.S.C. § 102(a). The instant application was filed on September 27, 2019, and claims priority to Provisional Patent Application No. 62/743,368, filed October 9, 2018. However, TALARCIO was published on September 22, 2021, and claims priority Provisional Application Nos. 62/715,580 filed on August 7, 2018, (“Provisional *580) and 62/716,848 filed on August 9, 2018 (Provisional ’848):  Applicant respectfully submits that the cited sections — i.e., paragraphs [0080] — [0084] — of TALARCIO in the Advisory Action are not described or supported by either Provisional ’580 or Provisional ’848.  Accordingly, TALARCIO does not preclude patentability of the instant application under 35 U.S.C. §§ 102 and 103 because TALARCIO does not qualify as prior art to the present application.

Examiner’s response:
Examiner respectfully disagrees with the applicant’s assertion that Talarico is not prior art as Talarico provisional application 62,715,580 discloses in page 6 that when operating the NR system on an unlicensed spectrum (NR-U), before initiating any transmission the LBT procedure should be performed, and its CWS should be adjusted based on the HARQ-ACK feedback. 
Talarico provisional application 62,715,580 further disclose in page 9 the citation that matches ¶ [0080] of the PGPub (US 20210298075 A1) which the Applicant has argued were not found in any of Talarico’s provisional applications.
Talarico provisional application 62,715,580 page 9 states:
If the UE starts a new Cat-4 LBT UL transmission before N slots have elapsed from the previous Cat-4 LBT and neither UL grant nor DFI-DCI is received, the CWS is unchanged. 
If the UE receives feedback for one or more previous Cat-4 LBT (SUL/AUL) transmission from the start slot of which, N or more slots have elapsed and neither UL grant nor DFI-DCI was received, it may re-compute the CWS as follows: i) it reverts the CWS to the value used to transmit the first burst of such previous Cat-4 LBT transmission(s); ii) it updates the CWS sequentially in order of the transmission of bursts as follows: 
if the feedback indicates ACK for all the CBGs for the first slot of the burst, CWS is reset else the CWS is doubled. If the UE CWS changes while a Cat-4 LBT procedure is ongoing, the UE draws a new random back-off counter and applies it to the ongoing LBT procedure. 
Talarico provisional application 62,715,580 and 62,716,848 substantially cover identical topics and therefore the applicant’s arguments with respect to Talarico not being prior art are deemed unpersuasive.

Applicant’s arguments:
Applicant respectfully submits that PARK, BALDEMAIR, SALEM and OH do not disclose or suggest each and every feature recited in independent claim 1, as amended. For example, PARK, BALDEMAIR, and SALEM do not disclose or suggest at least “performing rate matching of coded bits of each transport block, of a plurality of transport blocks, on a per-channel basis among of each of a plurality of channels in a wideband channel of an unlicensed spectrum,” as recited in independent claim 1, amended as proposed.

Examiner’s response:
Applicant’s arguments with respect to PARK, BALDEMAIR, SALEM and OH have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record nor OH for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 5, 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alriksson et al. (US 20200296591 A1) in view of Talarico et al. (US 20210298075 A1).
Regarding claim 1, Alriksson et al. discloses a method (Alriksson et al., FIGs. 3/4) of wireless communication performed by a wireless communication device (Alriksson et al. FIG. 5, base station/gNB 500; [0040] a network node uses one processing chain and treats the multiple channels as one channel with larger bandwidth), comprising: 
performing rate matching of coded bits of each transport block, of a plurality of transport blocks (Alriksson et al. [0044] code block groups can be aligned, as closely as possible in adjacent channels, to the bandwidth of the different channels, which may reduce the number of code blocks that are retransmitted), on a per-channel basis of each of a plurality of channels in a wideband channel of an unlicensed spectrum (Alriksson et al. [0045] the transport block may be rate matched to the available channels, in relation to [0046] the LBT outcome is valid for a certain time period given by rules for the unlicensed spectrum and the used radio access technology), 
wherein the rate matching is performed on the per-channel basis in a first set of slots of a transmission opportunity (Alriksson et al. [0048] the transmitter tries to align allocations to different receivers with the bandwidths of the channels where LBT is done, in relation to [0049] starting with the first slot, the transmitter/ network node, has prepared a transmission for a first user with one CBG on channel 1 and one CBG on channel 2, and one CBG for each of a second and third user on channels 3 and 4, respectively), and 
wherein the rate matching of coded bits is performed such that coded bits of each transport block, of the plurality of transport blocks, are mapped to a respective one of the plurality of channels (Alriksson et al. [0054] the transmitter may try to align the CBs in each CBG within the TB to be as closely aligned with the channels as possible, where the transmitter tries to avoid that CBs within the same CBG are mapped to resource elements in different channels, in relation to [0057] the CBs are mapped into CBGs in time before frequency);
receiving, based at least part on performing the rate matching on the per-channel basis and after a transmission of the plurality of transport blocks on the plurality of channels (Alriksson et al. [0055] the transmitter, using dynamic signalling carried on a control channel or semi-statically using Radio Resource Control (RRC) signalling, instructs the receiver to do CBG HARQ feedback, where the receiver will, in addition to sending feedback per TB, send HARQ feedback per CBG), per-channel acknowledgment information associated with the plurality of channels (Alriksson et al. [0042] the receiver is configured to use code block group HARQ feedback which allows the transmitter to only retransmit the code block groups that were not decoded correctly because some or all of the code blocks in the group where not transmitted, in relation to [0060] CBs of a TB is grouped into CBGs which CBs are each provided with a checksum to enable a per CBG HARQ process).
Alriksson et al., does not disclose selectively adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information, a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels. 
Talarico et al., for example, from an analogous field of endeavor (Talarico et al. [0032] NR introduces the concept of code block groups (CBGs), where a transport block (TB) is divided into smaller subsets, called CBGs and these groups are decoded by the UE, and the UE then sends Hybrid Automatic Repeat Request (HARQ) feedback for each CBG) discloses selectively adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information (Talarico et al. [0037] when operating the NR system on an unlicensed spectrum (NR-U), before initiating any transmission, the LBT procedure may be performed, and its contention window size (CWS) should be adjusted based on the HARQ-ACK feedback), a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels (Talarico et al. [0108] the base station is configured to decode, from a user equipment (UE), Hybrid Automatic Repeat Request Acknowledgment (HARQ-ACK) feedback for the TB instead of for the CBGs if the HARQ-ACK feedback is a single bit and determine an adjusted contention window (CW) size for a listen-before-talk (LBT) procedure for uplink communications in the unlicensed spectrum, the adjusted CW size based on the HARQ-ACK feedback).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine selectively adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information, a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels as taught by Talarico et al. with the system of Alriksson et al. in order to adjust the contention window of the channels to allow fair coexistence (Talarico et al. [0037]).

Regarding claims 2, 12, Alriksson et al. - Talarico et al. discloses the transmission of the plurality of transport blocks is a physical downlink shared channel (PDSCH) transmission (Talarico et al. [0054] If the gNB performs PDSCH transmissions, and part of the acquired MCOT is configured for UL transmissions with overlapping time-domain resources for scheduled or grant-free transmissions, the CWS update may be performed).  The motivation is the same as in claim 1.

Regarding claims 3, 13, Alriksson et al. - Talarico et al. disclose multiple grants, each associated with a respective one of the plurality of transport blocks, are provided to another wireless communication device (Alriksson et al. [0016] the network node is arranged to prepare code block groups comprising code blocks from transport blocks, which transport blocks each comprises a payload intended for a respective receiver, wherein each code block comprises a checksum enabling a hybrid automatic repeat request, HARQ, procedure on a per code block group basis).

Regarding claims 4, 14, Alriksson et al. - Talarico et al. disclose a single grant, associated with each of the plurality of transport blocks, is provided to another wireless communication device (Talarico et al. [0062] the gNB may configure a number of symbols N, so that the reference burst occurs at least in symbol ns-N, where ns is the first or last symbol of the Control-resource set (CORESET) containing the UL grant or a Downlink Feedback Indication (DFI) downlink control information (DCI)).  The motivation is the same as in claim 1.

Regarding claims 5, 15, Alriksson et al. - Talarico et al. disclose when a channel, of the plurality of channels, is punctured in association with transmitting the transmission of the plurality of transport blocks (Talarico et al. [0051] the TBs/CBGs/CBs feedback is not used for the CWS adjustment when a TB/CBG/CB  is punctured by others, Ultra-reliable low-latency communication (URLLC); in the initial partial slot), a contention window, of the plurality of contention windows and associated with the channel, is selectively adjusted based at least in part on acknowledgement information associated with a subsequent transmission (Talarico et al. [0051]  due to bandwidth part (BWP) switching, the UE doesn't report the HARQ-ACK for a particular physical downlink shared channel (PDSCH). In this case, the transmission may be considered a NACK as default or may be ignored for the CWS adjustment).  The motivation is the same as in claim 1.

Regarding claim 11, Alriksson et al. discloses a wireless communication device (Alriksson et al. FIG. 5, base station/gNB 500, in relation to FIG. 7) for wireless communication (Alriksson et al. [0040] a network node uses one processing chain and treats the multiple channels as one channel with larger bandwidth), comprising: a memory (Alriksson et al. FIG. 7, storage 703); and one or more processors coupled to the memory (Alriksson et al. FIG. 7, processor 702), the one or more processors configured to: 
perform rate matching of coded bits of each transport block, of a plurality of transport blocks (Alriksson et al. [0044] code block groups can be aligned, as closely as possible in adjacent channels, to the bandwidth of the different channels, which may reduce the number of code blocks that are retransmitted), on a per-channel basis of each of a plurality of channels in a wideband channel of an unlicensed spectrum (Alriksson et al. [0045] the transport block may be rate matched to the available channels, in relation to [0046] the LBT outcome is valid for a certain time period given by rules for the unlicensed spectrum and the used radio access technology), 
wherein the rate matching is performed on the per-channel basis in a first set of slots of a transmission opportunity (Alriksson et al. [0048] the transmitter tries to align allocations to different receivers with the bandwidths of the channels where LBT is done, in relation to [0049] starting with the first slot, the transmitter/ network node, has prepared a transmission for a first user with one CBG on channel 1 and one CBG on channel 2, and one CBG for each of a second and third user on channels 3 and 4, respectively), and 
wherein the rate matching of coded bits is performed such that coded bits of each transport block, of the plurality of transport blocks, are mapped to a respective one of the plurality of channels (Alriksson et al. [0054] the transmitter may try to align the CBs in each CBG within the TB to be as closely aligned with the channels as possible, where the transmitter tries to avoid that CBs within the same CBG are mapped to resource elements in different channels, in relation to [0057] the CBs are mapped into CBGs in time before frequency); 
receive, based at least part on performing the rate matching on the per-channel basis and after a transmission of the plurality of transport blocks on the plurality of channels (Alriksson et al. [0055] the transmitter, using dynamic signalling carried on a control channel or semi-statically using Radio Resource Control (RRC) signalling, instructs the receiver to do CBG HARQ feedback, where the receiver will, in addition to sending feedback per TB, send HARQ feedback per CBG), per-channel acknowledgment information associated with the plurality of channels (Alriksson et al. [0042] the receiver is configured to use code block group HARQ feedback which allows the transmitter to only retransmit the code block groups that were not decoded correctly because some or all of the code blocks in the group where not transmitted, in relation to [0060] CBs of a TB is grouped into CBGs which CBs are each provided with a checksum to enable a per CBG HARQ process).
Alriksson et al., does not disclose selectively adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information, a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels. 
Talarico et al., for example, from an analogous field of endeavor (Talarico et al. [0032] NR introduces the concept of code block groups (CBGs), where a transport block (TB) is divided into smaller subsets, called CBGs and these groups are decoded by the UE, and the UE then sends Hybrid Automatic Repeat Request (HARQ) feedback for each CBG) discloses selectively adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information (Talarico et al. [0037] when operating the NR system on an unlicensed spectrum (NR-U), before initiating any transmission, the LBT procedure may be performed, and its contention window size (CWS) should be adjusted based on the HARQ-ACK feedback), a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels (Talarico et al. [0108] the base station is configured to decode, from a user equipment (UE), Hybrid Automatic Repeat Request Acknowledgment (HARQ-ACK) feedback for the TB instead of for the CBGs if the HARQ-ACK feedback is a single bit and determine an adjusted contention window (CW) size for a listen-before-talk (LBT) procedure for uplink communications in the unlicensed spectrum, the adjusted CW size based on the HARQ-ACK feedback).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine selectively adjusting, prior to performing a listen before talk (LBT) procedure and based at least in part on the per-channel acknowledgment information, a plurality of contention windows, each associated with the LBT procedure to be performed on a respective one of the plurality of channels as taught by Talarico et al. with the system of Alriksson et al. in order to adjust the contention window of the channels to allow fair coexistence (Talarico et al. [0037]).

Regarding claim 16, Alriksson et al. - Talarico et al. disclose performing the rate matching of coded bits of each transport block, of the plurality of transport blocks, for each of the plurality of channels (Alriksson et al. [0020] when a CCA result is present for a current time and the pre-processing can take that into account, a transport block which may be transmitted within the first time interval, at least partly, the matching is made on known result of the CCA).

Regarding claim 17, Alriksson et al. - Talarico et al. disclose performing the rate matching on the per-channel basis causes the coded bits of each transport block, of the plurality of transport blocks, to be mapped to resources of each channel of the plurality of channels (Alriksson et al. [0023] the mapping of the code block groups to a wideband signal may comprise mapping in time and channel, and the network node may be arranged to initially group code blocks into the code block groups time-wise for forming the code block groups, and then to map the code block groups on the channels).

Regarding claims 18, 20, Alriksson et al. - Talarico et al. disclose the transmission includes a signal representing the coded bits of the plurality of transport blocks (Alriksson et al. [0027] providing control signals to receivers about code block group alignment).

Regarding claim 19, Alriksson et al. - Talarico et al. disclose performing the rate matching of coded bits of each transport block (Alriksson et al. [0044] code block groups can be aligned, as closely as possible in adjacent channels, to the bandwidth of the different channels, which may reduce the number of code blocks that are retransmitted), of the plurality of transport blocks, for each of the plurality of channels (Alriksson et al. [0045] the transport block may be rate matched to the available channels, in relation to [0046] the LBT outcome is valid for a certain time period given by rules for the unlicensed spectrum and the used radio access technology).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Noh et al. (US 20210297193 A1) is cited to show a method of adjusting a contention window size (CWS) based on HARQ-ACK feedback where a Tx entity performs a transmission, then receives a HARQ-ACK feedback corresponding to the transmission; the Tx entity may check whether the previous transmission was successful through the received HARQ-ACK feedback and adjust  the CW size for the next transmission based on the received HARQ-ACK feedback and 
Kim et al. (US 20210298045 A1) is cited to show a base station that checks whether or not a back-off counter value becomes 0 and if so, the base station may terminate the channel access procedure and transmit a Tx burst including PDSCH.  The base station can then receive HARQ-ACK information from a UE in response to the Tx burst and adjust a CWS (contention window size) based on the HARQ-ACK information received from the UE, which are similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                 

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416